DETAILED ACTION
Applicant’s response of 3/1/2021 has been entered and considered. Upon entering amendment, claims 1, 4-5, 7 have been amended, claims 2-3 have been canceled and new claims 8-11 have been added. As a result of the amendment, the previous rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Ichikawa (2015/0217647) and Graber (2015/0352963).
With respect to independent claim 1, the prior art of record, taken alone or in combination does not the limitations “calculating a first reference value by adding a potential difference previously calculated before measuring the first received voltage, to a smallest voltage generated in the receiving coil indicating that the power can be supplied if there is no fluctuation of a gap in a vertical direction; determining whether or not the power can be supplied, by comparing the first reference value and the first received voltage” and “the previously calculated potential difference is calculated by subtracting (1) a third received voltage of the receiving coil measured after the alignment and the power supply are completed and during a period from a time when the vehicle is stopped within a power-supply allowable range to a time when an excitation for detecting a coil position is stopped, from (2) a second received voltage of the receiving coil measured when the alignment between the coils is executed and another excitation for detecting a coil position is started and during a period from a time when the vehicle is stopped within the power-supply allowable range to a time when the another 
With respect to independent claim 7, the prior art of record, taken alone or in combination does not the limitations “a control unit configured to assist the alignment between the coils by presenting to a vehicle occupant a result of determining whether or not the power can be supplied on the basis of (1) a potential difference previously calculated before measuring the first received voltage and (2) the first received voltage, wherein the previously calculated potential difference is calculated by subtracting (1)a third received voltage of the receiving coil measured after the alignment and the power supply are completed and during a period from a time when the vehicle is stopped within a power-supply allowable range to a time when an excitation for detecting a coil position is stopped, from (2) a second received voltage of the receiving coil measured when the alignment between the coils is executed and another excitation for detecting the coil position is started during a period from a time when the vehicle is stopped within the power-supply allowable range to a time when the another excitation for detecting the coil position is stopped before assisting the alignment between the coils.” The aforementioned limitations in combination with the rest of the limitations in claim 7 renders the claim non-obvious over the prior art of record.
With respect to independent claim 8, the prior art of record, taken alone or in combination does not the limitations “calculating a second reference value by subtracting a potential difference from the first received voltage; determining whether or not the power can be supplied, by comparing the second reference value and a smallest voltage generated in the receiving coil indicating that the power can be supplied if there is no fluctuation of a gap in a vertical direction” in combination with “the potential difference is calculated by subtracting (1) a .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836